Case: 19-51104     Document: 00515905877         Page: 1     Date Filed: 06/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 19-51104                         June 18, 2021
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   Michelle A. Morris,

                                                           Plaintiff—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division; Warden Jacqueline Jones;
   Warden Kelli Forrester,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:18-CV-322


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Michelle A. Morris, Texas prisoner # 896824, appeals the district
   court’s summary judgment dismissal as moot of her 42 U.S.C. § 1983 lawsuit
   complaining that the defendants’ refusal to provide her with nutritionally


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51104       Document: 00515905877          Page: 2   Date Filed: 06/18/2021




                                     No. 19-51104


   sufficient kosher meals at no cost violated her rights under the Religious Land
   Use and Institutionalized Persons Act (RLUIPA) and the Equal Protection
   Clause. Because the defendants provided uncontested evidence that, after
   the filing of the complaint, Crain Unit officials began providing Morris with
   pre-packaged, shelf-safe, kosher-certified meals on May 30, 2019, and would
   continue to do so for the remainder of her incarceration, there was no longer
   a live case or controversy before the court, and summary judgment dismissal
   of the complaint was proper. See FED. R. CIV. P. 56(a); Already, LLC v.
   Nike, Inc., 568 U.S. 85, 90 (2013).
            Morris argues that there remains a live case or controversy because
   the kosher meals provided to her are inferior to those that male Jewish
   inmates receive; do not meet federal nutritional guidelines; make her
   stomach hurt; and put her health in jeopardy, forcing her to choose between
   observing her religion and following a healthy diet as ordered by her
   physicians. She also asserts that the defendants provided incomplete and
   misleading documents in support of their summary judgment motion, urging
   that the logs showing her receipt of kosher meals failed to demonstrate that
   she began refusing them because she had stomach pains after each meal.
            These arguments were raised for the first time in Morris’s Rule 60(b)
   motion and are construed as a challenge to the denial of that motion.
   However, Morris fails to demonstrate that the denial amounted to an abuse
   of discretion. See Edwards v. City of Houston, 78 F.3d 983, 995 (5th Cir. 1996)
   (en banc); Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981). As
   the district court found, her complaint concerning the allegedly incomplete
   or misleading documents does not constitute fraud within the meaning of
   Rule 60(b)(3). See Hesling v. CSX Transp., Inc., 396 F.3d 632, 641 (5th Cir.
   2005).




                                          2
Case: 19-51104        Document: 00515905877               Page: 3    Date Filed: 06/18/2021




                                           No. 19-51104


           Likewise,     Morris      has      not   demonstrated       any    exceptional
   circumstances establishing that the dismissal of her original claim as moot
   was error. See Hess v. Cockrell, 281 F.3d 212, 216 (5th Cir. 2002). Her
   dissatisfaction with the kosher meals being provided to her is a distinct claim
   from the claim raised in her original complaint. Although Morris now
   contends that the claim was not a new one because she grieved it through the
   prison grievance system, those grievances post-dated the filing of her
   complaint, and she never amended her complaint to raise a claim that,
   although she was being provided kosher meals at no cost, the meals provided
   were inadequate. The district court did not abuse its discretion in denying
   relief under Rule 60(b)(6) based on the conclusion that the claim was a newly
   raised one which did not establish any error in the dismissal of her complaint
   and which could be raised in a new lawsuit.1 See Seven Elves, Inc., 635 F.2d at
   402. Accordingly, the district court’s judgment is AFFIRMED.
           Morris’s motion for the appointment of counsel is DENIED. See
   Cooper v. Sheriff, Lubbock Cnty., Tex., 929 F.2d 1078, 1084 (5th Cir. 1991).
   Her motion for the recovery of costs is similarly DENIED. See FED. R.
   CIV. P. 54(d); 42 U.S.C. § 1988; see also Buckhannon Bd. and Care Home, Inc.
   v. W. Va. Dep’t of Health and Human Res., 532 U.S. 598, 603-04 (2001);
   Walker v. City of Mesquite, 313 F.3d 246, 249 (5th Cir. 2002).




           1
             Morris has abandoned by failing to brief any argument renewing her alternative
   claim that she was entitled to relief under Rule 60(b)(1) based on excusable neglect. See
   Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).




                                                3